DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 48, 53, 60 – 67 and 70 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on September 2, 2021 have been entered.
Regarding the objection to the instant claims 60 – 62, said claims are still dependent upon a rejected base claim in view of expanded search necessitated by Applicant’s amendments (see, point 8 below). Therefore, said objection is hereby maintained.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48 and 53 as being anticipated by the publication: Kung et al., Bioorg. Med. Chem. Lett. 18 (2008), pp. 6273-6278 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R1 is heteroaryl, in the instant claims.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48 and 68 as being anticipated by the STN Registry database entry: CAS RN 266338-15-2 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R1 is heteroaryl, in the instant claims.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48 and 63 – 64 as being anticipated by the STN Registry database entry: CAS RN 206194-38-9 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R1
Expanded Search: Applicant’s amendment necessitate new grounds of search, wherein:
R1 is a cycloalkyl.

Since the above scope was not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Objections
Claims 60 – 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claim 48 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication: Tyrrell et al., Phytochemistry Letters 5 (2012), pp. 144-149 (Tyrrell).
	Tyrrell teaches (see, pg. 146, Scheme 1) the compounds 4f – 4h as presented below:

    PNG
    media_image1.png
    405
    406
    media_image1.png
    Greyscale

	Kung teaches the compound 1 (instant Formula (I)), wherein:
R1 is cycloalkyl (cyclopropyl in compound 4f; cyclopentyl in compound 4g; and cyclohexyl in compound 4h); and
R2 is OH.

	The instant claim 53 is drawn towards a pharmacological composition comprising the compound of claim 48 and a pharmaceutically acceptable carrier. Tyrrell teaches (see, page 145, left column, paragraph 2) that the compound 3 is exposed to Friedel-Crafts acylation reaction conditions using the relevant acyl chloride and aluminum chloride in the presence of nitromethane (CH3NO2) and dichloromethane (DCM) to obtain the corresponding acylated compound 4f-4h. Therefore, the publication by Tyrrell et al. anticipates the instant claims 48 and 53.

Conclusion
Claims 48 and 53 are rejected.
Claims 60 – 64 are objected.
Claim 66 is allowed.
Claims 65, 67 and 70 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                    

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626